Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, there is insufficient antecedent basis for “the connection of the flow recirculation conduit to the secondary fluid inlet”.  It appears that claim 6 should instead depend from claim 5.
Regarding claims 11 and 12, the phrases "for example" render the claims indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8 and 13-14 (6 as understood) is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by  Jiaotong (CN 2 700 804 Y).

Jiaotong discloses:
1.    A pressure regulator comprising:
a primary fluid inlet (on the left side of FIG 1) for connection to a source of high pressure fluid
a fluid outlet (on the right side of FIG 1) for connection to a space to receive the high pressure fluid;
a convergent-divergent nozzle (1) having an upstream convergent section (on the left side of 1), a throat (in the center of 1) and a downstream divergent section (on the right side of 1), the primary fluid inlet being in fluid communication with the convergent section of the nozzle (see FIG 1); and

wherein the radial spacing between the upstream end of the outlet pipe and the outlet of the divergent section of the nozzle form a secondary fluid inlet (3) for introduction of a fluid into the outlet pipe from outside the nozzle at a location adjacent the outlet of the divergent section of the nozzle (from 2).
2.    A pressure regulator as claimed in claim 1, wherein the outlet pipe is a diffuser (it broadens the flow path as compared to 1).
3.    A pressure regulator as claimed in claim 1, wherein the outlet pipe comprises a radially expanding section (from right to left) at its upstream end adjacent the nozzle (see the left side of 4, FIG 1).
4.    A pressure regulator as claimed in claim 3, wherein the outlet pipe has a constant diameter section (downstream of 4) downstream of the radially expanding section.
5.    A pressure regulator as claimed in claim 1, further comprising a flow recirculation conduit (2, 5, 6) for connection at a first end to the secondary fluid inlet (proximate 3) and at a second end to the space (at the right side of the outlet pipe).
6.    A pressure regulator as claimed in claim 4, wherein the connection of the flow recirculation conduit to the secondary fluid inlet is upstream of the outlet of the nozzle (as understood, see FIG 1).
7.    A pressure regulator as claimed in claim 1, wherein the secondary fluid inlet is an annular space (3 is an annular space around 1, see FIG 1).
8.    A pressure regulator as claimed in claim 1, wherein the nozzle and outlet pipe have the same cross-sectional shape (they are both round).
Regarding claim 13 and 14, the claimed method would necessarily be performed during the normal and usual operation of Jiatong’s device.  Further regarding claim 14, “the space” is read to include the end of the outlet pipe.

Claim(s) 1-4, 6-9, 11 and 13 (6 and 11 as understood) is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Cowhig (US 2019/0192884).

Cowhig discloses:
1.    A pressure regulator comprising (para. 0003, 0029):
a primary fluid inlet (130, FIG 2; para. 0022) for connection to a source of high pressure fluid
a fluid outlet (250, FIG 2; para. 0025) for connection to a space to receive the high pressure fluid;

an outlet pipe (140) having an upstream end arranged around but radially spaced from the outlet of the divergent section of the nozzle (see FIG 2), the outlet pipe arranged to receive fluid flow from the outlet of the divergent section of the nozzle and conduct the fluid flowing from the nozzle to the fluid outlet (see FIG 2);
wherein the radial spacing between the upstream end of the outlet pipe and the outlet of the divergent section of the nozzle form a secondary fluid inlet (170) for introduction of a fluid into the outlet pipe from outside the nozzle at a location adjacent the outlet of the divergent section of the nozzle (see FIG 2).
2.    A pressure regulator as claimed in claim 1, wherein the outlet pipe is a diffuser (it broadens the flow path as compared to 230).
3.    A pressure regulator as claimed in claim 1, wherein the outlet pipe (140) comprises a radially expanding section (from right to left) at its upstream end adjacent the nozzle (see the left side of 240, FIG 2).
4.    A pressure regulator as claimed in claim 3, wherein the outlet pipe has a constant diameter section downstream of the radially expanding section (see the right side of 240 shown in FIG 2).
6.    A pressure regulator as claimed in claim 4, wherein the connection of the flow recirculation conduit to the secondary fluid inlet is upstream of the outlet of the nozzle (as understood, 270 could be connected as a flow recirculation conduit, and is upstream of the outlet of the nozzle, see FIG 2).
7.    A pressure regulator as claimed in claim 1, wherein the secondary fluid inlet is an annular space (170 is an annular space around 220, 230; see FIG 1).
8.    A pressure regulator as claimed in claim 1, wherein the nozzle and outlet pipe have the same cross-sectional shape (they are both round).
9.    An inflation system comprising:
a source of high pressure fluid (the “high pressure source”, para. 0024);
a body for inflation (the “boat to be inflated”, para. 0024); and
a pressure regulator as claimed in claim 1 (see the analysis of claim 1 above);
wherein the primary fluid inlet (130) of the pressure regulator is connected to the source of high pressure fluid and the fluid outlet of the pressure regulator is connected to the body (see para. 0024: “air passes from the compressor orifice 210 to an outlet 250 that connects to a receiver, such a boat to be inflated”);
wherein the pressure of the source of the high pressure fluid and the configuration of the nozzle are such that when the high pressure fluid is supplied to the nozzle from the source, the nozzle will operate as an underexpanded nozzle, so as to produce supersonic flow in the outlet pipe (see the last sentence of para. 0025).

Regarding claim 13, the claimed method would necessarily be performed during the normal and usual operation of Cowhig’s device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 12 (12 as understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowhig.
Regarding claim 10, it was well known in the art as of the effective filing date to use an aspirator fluidly connected to such an outlet pipe for inducing a supplementary flow of inflation fluid into the body (alternatively taken as admitted prior due to Applicant’s description at para. 0033).  To assist in inflation of Cowhig’s body for inflation, it would have been obvious to use an aspirator as claimed therewith.
Regarding claim 12, inflatable evacuation slides were well known in the art as of the effective filing date (alternatively taken as admitted prior due to Applicant’s description at para. 0003).  To similarly inflate an evacuation slide (instead of an inflatable boat), it would have been obvious to use Cowhig’s regulator with an inflatable evacuation slide.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiaotong.
Jiaotong discloses the amount of fluid entering the space which is recirculated to the outlet pipe to be adjustable via valve 6, and it therefore would have been an obvious to recirculate the claimed amount where the parameters of Jiaotong’s operating environment require as much or as a matter of transitioning from the open to closed (or closed to open) positions of the valve. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
5/8/21